DETAILED ACTION
Prosecution History
Claims 1 - 4, 6 – 11, 19 and 20 have been amended.
Claims 5 and 16 have been cancelled.
Claims 1 – 4, 6 - 15 and 17 - 20 are allowed.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following as an Examiner’s statement of reasons for allowance:
The cited prior art of record fails to expressly teach a system and method for allowing access to multiple PACS, where the claims, in combination with other recited features, includes a first and second PACS on a shared domain and associated with a common key pair that indicate that the first and second PACS are authorized for use at a first facility.
The most remarkable prior art of record is as follows:
Kablotsky et al: U.S. Publication Number 2013/0151286 A1
Secor: U.S. Publication Number 2005/0216314 A1
Lamer et al.: U.S. Patent Number 6,766,297 B1
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”

CONCLUSION
John A. Pauls whose telephone number is 571-270-5557.  The Examiner can normally be reached on Mon. - Fri. 8:00 - 5:00.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert Morgan can be reached at 571.272.6773.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197.
Official replies to this Office action may now be submitted electronically by registered users of the EFS-Web system.  Information on EFS-Web tools is available on the Internet at: http://www.uspto.gov/patents/process/file/efs/guidance/index.jsp.  An EFS-Web Quick-Start Guide is available at:  http://www.uspto.gov/ebc/portal/efs/quick-start.pdf.
Alternatively, official replies to this Office action may still be submitted by any one of fax, mail, or hand delivery.  Faxed replies should be directed to the central fax at (571) 273-8300.  Mailed replies should be addressed to “Commissioner for Patents, PO Box 1450, Alexandria, VA  22313-1450.”  



Hand delivered replies should be delivered to:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.

/JOHN A PAULS/Primary Examiner, Art Unit 3626                                                                

Date: 10 January, 2022